Case 2:17-cv-04304-JAK-FFM Document 166 Filed 12/04/18 Page 1 of 1 Page ID #:4744

                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA


                                          CIVIL MINUTES – GENERAL

 Case No.       LA CV17-04304 JAK (FFMx)                                                Date     December 4, 2018
 Title          J.R. v. Oxnard School District, et al.




 Present: The Honorable                JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                     Andrea Keifer                                                     Not Present
                     Deputy Clerk                                          Court Reporter / Recorder
             Attorneys Present for Plaintiffs:                        Attorneys Present for Defendants:
                         Not Present                                                   Not Present


 Proceedings:                (IN CHAMBERS) ORDER AMENDING SCHEDULING ORDER

The Court has reviewed the parties’ Joint Status Report (Dkt. 139) and sets the following deadlines:

         February 4, 2019 at 8:30 am:            Hearing on Defendants' Motion to Dismiss Plaintiffs' Third
                                                 Amended Complaint (Dkt. 163) and Plaintiffs' Renewed
                                                 Motion for Class Certification (Dkt. 150)

         May 6, 2019:                            Non-Expert Discovery Cut-Off

         May 6, 2019                             Initial Expert Disclosures

         May 20, 2019:                           Rebuttal Expert Disclosures

         June 17, 2019:                          Expert Discovery Cut-Off

         July 1, 2019:                           Last day to file All Motions (including discovery motions)

The parties will be invited to submit proposed dates for the final pretrial conference and trial, if necessary,
upon the Court’s final ruling on the motions. The trial estimate will be set at the final pretrial conference.


IT IS SO ORDERED.
                                                                                                        :

                                                                Initials of Preparer        ak




                                                                                                            Page 1 of 1
